DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, 13-16, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Non-Patent Literature Migrating AWS Resources to a New Region (“Elisha”).

Regarding claim 1, Elisha teaches
A method, comprising: discovering one or more virtual machines associated with a first auto scaling group, wherein the one or more virtual machines are running on a first cloud, wherein the first auto scaling group has settings related to running the one or more virtual machines (Pg. 9-10, Launch Configurations and Auto Scaling 
and generating a plan to backup the one or more virtual machines to a second cloud (Pg. 10: method (plan) of migrating (backing up) the source region’s auto scaling group to a target cloud (second cloud)); 
wherein the plan comprises choosing a proper subset of the one or more virtual machines to backup, the proper subset being logically equivalent to the one or more virtual machines associated with the first auto scaling group (Pg. 6-7, Amazon Machine Images: user can choose from running instances to create AMIs. The AMIs are associated with an auto scaling group by AMI IDs). A running instance is logically equivalent to itself. Instances chosen for backup are logically equivalent to the instances.
wherein the plan comprises creating one or more restore virtual machine images based on the proper subset of the one or more virtual machines to backup (Pg. 6-7, Amazon Machine Images: user can choose from running instances to create AMIs); 
and wherein the plan comprises initializing a second auto scaling group on the second cloud based on the settings and the one or more restore virtual machine images (Pg. 10: creating new auto scaling groups in the target region using the extracted launch configuration settings and AMIs)
and executing the plan by backing up the proper subset of the one or more virtual machines to the second cloud (Pg. 10: creating new auto scaling groups in the target region using the extracted launch configuration settings and AMIs). In Elisha, an auto scaling group is used to scale EC2 instance capacity, which means that the EC2 instances of the auto scaling group need to be launched as part of auto scaling group creation process.

Regarding claim 2, Elisha further teaches the proper subset of the one or more virtual machines to backup is a single virtual machine (Pg. 6-7, Amazon Machine Images: user can choose from running instances to create AMIs). In Elisha, since a user can choose from running instances to create AMIs, it can be interpreted that a user can pick a single running instance to create a single AMI.

Regarding claim 3, Elisha further teaches the one or more restore virtual machine images is a single restore virtual machine image (Pg. 6-7, Amazon Machine Images: user can choose from running instances to create AMIs). In Elisha, since a user can choose from running instances to create AMIs, it can be interpreted that a user can pick a single running instance to create a single AMI.

the plan further comprises launching, by the second auto scaling group, a set of virtual machines on the second cloud based on the settings and the one or more restore virtual machine images (Pg. 9-10, Launch Configurations and Auto Scaling Groups: creating new auto scaling groups in the target region using the extracted launch configuration settings and AMIs). In Elisha, an auto scaling group is used to scale EC2 instance capacity, which means that the EC2 instances of the auto scaling group need to be launched as part of auto scaling group creation process. 

Regarding claim 19, Elisha further teaches launching, by the second auto scaling group, the set of virtual machines on the second cloud based on the settings and the one or more restore virtual machine images comprises: launching the proper subset of the one or more virtual machines that were backed up to the second cloud (Pg. 9-10, Launch Configurations and Auto Scaling Groups: creating new auto scaling groups in the target region using the extracted launch configuration settings and AMIs). In Elisha, an auto scaling group is used to scale EC2 instance capacity, which means that the EC2 instances of the auto scaling group need to be launched as part of auto scaling group creation process; and using the settings to launch additional virtual machines based on the proper subset (Pg. 9: Launch Configurations and Auto Scaling Groups: auto scaling allows you to scale EC2 instance capacity up or down). Although Elisha does not 
	
	Claims 7-10 and 20, the systems that implement the methods of claims 1-4 and 19, respectively, are rejected on the same grounds as claims 1-4 and 19, respectively. 

Claims 13-16 and 21, the computer program products that implement the methods of claims 1-4 and 19, respectively, are rejected on the same grounds as claims 1-4 and 19, respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Elisha in view of US Patent Application Publication No. 2020/0007620 (“Das”).

Regarding claim 5, Elisha does not teach the limitations. 
Das teaches creating the one or more restore virtual machine images is performed by a restore virtual machine on the second cloud (¶ 0038: ICCEBRC 116 (restore virtual machine) located on a separate cloud computing environment 202 (second cloud) than the user cloud computing environment 114. ¶ 0053: ICCEBRC takes a snapshot of the user cloud computing environment (¶ 0048) at the virtual machine level (¶ 0052)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Elisha’s migration method with Das’ backup method. It would have been obvious because Das is trying to provide backup solutions that are lacking in traditional cloud platforms such as Amazon Cloud Services (AWS) (Das, ¶ 0014), the platform that Elisha discloses. 



Claim 17, the computer program product that implements the method of claim 5, is rejected on the same grounds as claim 5.

Response to Arguments
Applicant’s arguments, see Remarks, Pg. 7, filed 08/03/2021, with respect to the rejections of claims 1-5, 7-11, and 13-17 under 35 USC 101 have been fully considered and are persuasive.  The rejections of claims 1-5, 7-11, and 13-17 under 35 USC 101 have been withdrawn. 
Applicant's arguments, see Remarks, Pg. 7, filed 08/03/2021, with respect to the rejections of claims 1-5, 7-11, and 13-17 based on prior art have been fully considered but they are not persuasive. The Applicant has not pointed out how the claims overcome the prior art. As shown above in the rejections of claims 1-5, 7-11, and 13-17 based on prior art, the claims do not overcome the prior art. 
Applicant's arguments, see Remarks, Pg. 7, filed 08/03/2021, with respect to patentability of new claims 19-21 have been fully considered but they are not persuasive. The Applicant has not pointed out how the claims overcome the prior art. As 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US Patent Application Publication No. 2019/0286467: backing up virtual machine images of virtual machines that are part of auto scaling groups.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT LI whose telephone number is (408)918-7625.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/A.L./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113